Citation Nr: 1222859	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  94-22 691	)	DATE
	)
    RECONSIDERATION	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to a disability rating in excess of 10 percent for left carpal tunnel syndrome as of June 13, 2006.

3.  Entitlement to an effective date earlier than February 12, 2007, for the award of service connection for neuropathic bladder.

4.  Entitlement to an effective date earlier than July 2, 2002, for the award of service connection for a lower spine condition.

5.  Entitlement to special monthly compensation on account of loss of use of a creative organ.

6.  Entitlement to a disability rating in excess of 10 percent for depression.



REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esquire


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 3, 1986, to August 8, 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Los Angeles, California and Portland, Oregon, Department of Veterans Affairs (VA) Regional Offices (RO).

In a December 1993 rating decision, the Los Angeles RO, in pertinent part, found that no new and material evidence had been presented to reopen a claim of entitlement to service connection for a back injury and denied entitlement to service connection for bladder dysfunction.  

In May 1996, the Board also found that no new and material evidence had been presented to reopen the claim for service connection for a back disorder and denied the claim for service connection for bladder dysfunction.  

The Veteran appealed the Board's decision to the United States Court of Veteran's Appeals (now the United States Court of Appeals for Veterans Claims (Court)).  In an August 1998 panel decision, the Court vacated the Board decision and remanded the appeal.

In August 2000, the Board remanded the appeal to the RO.

In February 2002, the Board reopened the claim for entitlement to service connection for back disorder, and granted service connection for "spinal lipoma."  In addition, the Board remanded the Veteran's claim for entitlement to service connection for a bladder disorder.

The jurisdiction of the case was transferred to the Portland RO.

In May 2002, the Portland RO implemented the Board's decision by establishing service connection for history of thoracic spinal lipoma, status post laminectomy T3 through T9, effective August 4, 1992, and deferred a decision on the Veteran's claim for service connection for a bladder disorder.

In an August 2003 decision, the Board denied entitlement to service connection for a urologic disorder, manifested by retention.  

In December 2003, the RO granted entitlement to service connection for a lower spine condition, effective July 2, 2002, the date of a communication from the Veteran.  The Veteran perfected an appeal with regard to the effective date. 

The Veteran appealed the Board's August 2003 denial of entitlement to service connection for a urologic disorder, manifested by retention, and in a May 2006 Order, the Court vacated and remanded that decision.

In February 2009, the Board denied an effective date earlier than July 2, 2002 for the grant of a lower spine disorder, and remanded the issues of service connection for a neurogenic bladder and a right shoulder disorder, increased rating claims for depression and left carpal tunnel syndrome, and the issue of whether new and material evidence had been presented for entitlement to service connection for fibromyalgia. 

In a May 2009 rating decision, the Portland RO granted entitlement to service connection for neuropathic bladder, with an effective date of February 12, 2007.  The Veteran has appealed the effective date of this grant.

The Veteran appealed the Board's February 2009 denial of an earlier effective date for the grant of entitlement to service connection for a lower spine disability to the Court.  In May 2010, in accordance with a Joint Motion for Remand, the Court vacated that part of the Board's February 2009 decision, and remanded the issue.

In April 2011, the Board again denied an effective date earlier than July 2, 2002 for award of entitlement to service connection for a lower spine disorder, and denied en effective date earlier than February 12, 2007 for the award of entitlement to service connection for neuropathic bladder.  In addition, the Board denied an initial evaluation in excess of 10 percent for left carpal tunnel syndrome as of June 13, 2006 and entitlement to special monthly compensation on account of loss of use of a creative organ.  The Board remanded the issues of entitlement to service connection for a right shoulder disability and an increased disability rating for depression for additional development.  

In June 2011, the Veteran's attorney filed a Motion for Reconsideration of the Board's April 2011 decision and remand.  See 38 C.F.R. § 20.1001 (2011).  The motion for reconsideration was granted in January 2012, and the case was assigned to this three member reconsideration panel. See 38 C.F.R. § 19.11 (2011).

The Veteran was sent a letter in January 2012, informing him that he was entitled to a hearing before each of the three judges who would be making the decision concerning his appeal.  The Veteran responded in March 2012 that he waived his right to an additional hearing. 

In a March 2012 statement the Veteran's representative raised the issue of entitlement to individual unemployability (TDIU) during the period from August 4, 1992 to March 26, 2002.  The RO denied entitlement to that benefit in a September 2003 rating decision.  It affirmed that decision in February 2010.  The record does not show that a notice of disagreement or new and material evidence was submitted within the appeal period after those decisions.  The Board's grants of earlier effective dates for service connection for low back and bladder disabilities could; however, alter these decisions.  This matter is referred to the the Agency of Original Jurisdiction (AOJ) for initial consideration.  

Similarly, the representative argued that the Board should award a 60 percent rating for the bladder disability, effective August 4, 1992.  The AOJ will implement the Board's decision and assign a rating for the period August 4, 1992 to March 26, 2002.  If the Veteran disagrees with the rating once it has been assigned, he will have an opportunity to appeal.



FINDINGS OF FACT

1.  In a March 2012 statement, the Veteran's representative wrote that he wished to withdraw the claims for entitlement to service connection for a right shoulder disability, entitlement to a disability rating in excess of 10 percent for left carpal tunnel syndrome, entitlement to a disability rating in excess of 10 percent for depressive disorder, and entitlement to special monthly compensation on account of loss of use of a creative organ; there remains no allegation of specific error of fact or law with regard to these issues.

2.  The Veteran submitted a claim for service connection for a back disability and a bladder disability on August 4, 1992; there has been no final decision with regard to these claims since that date.

3.  The Veteran sustained an injury to his lower back and began having related urinary symptoms on active duty; therefore, entitlement to service connection arose upon his discharge from active duty.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2002); 
38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 10 percent for left carpal tunnel syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 10 percent for depressive disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal for entitlement to special monthly compensation on account of loss of use of a creative organ have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204. 

5.  The criteria for an effective date of August 4, 1992 for the grant of service connection for a lower spine disability have been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3,151(a), 3.155(a), 3.304(f), 3.400 (2011).

6.  The criteria for an effective date of August 4, 1992 for the grant of service connection for a neuropathic bladder have been met.  38 U.S.C.A. §§ 5101(a), 5110; 38 C.F.R. §§ 3,151(a), 3.155(a), 3.304(f), 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative at a hearing before the Board.  38 C.F.R. § 20.204.  

In a March 2012 statement, the Veteran's representative wrote that he wished to withdraw the claims for entitlement to service connection for a right shoulder disability, entitlement to a disability rating in excess of 10 percent for left carpal tunnel syndrome, entitlement to a disability rating in excess of 10 percent for depressive disorder, and entitlement to special monthly compensation on account of loss of use of a creative organ.
 
Therefore, there remains no allegation of errors of fact or law for appellate consideration with respect to the appeal of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal on such claims and they must be dismissed.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The instant appeal for earlier effective dates for service connection for neuropathic bladder and a lower spine condition arises from the Veteran's disagreement with the effective date and rating established with the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The courts' reasoning in Hartman and Dunlap leads to the conclusion that further VCAA notice is not required for this claim.

Where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such prejudice in this case.

As discussed below, the proper effective date is based on a determination of when the claim was received and when entitlement arose.  It does not appear that there is any outstanding evidence that has been adequately identified.  A medical examination could shed no light on when the Veteran filed his claim, and there is agreement as to when entitlement arose.  There is no additional assistance that would be reasonably likely to aid the Veteran in substantiating entitlement to effective dates earlier than those granted in this decision.



Effective Date for Grant of Service Connection

The effective date for the grant of service connection for disability compensation is the "day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date. Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2).


Earlier effective date - lower spine disability

The Veteran has claimed that his lower spine disability warrants an earlier effective date as of 1986, when he first filed his claim for service connection for a low back disability.  In her March 2012 argument to the Board; the Veteran's representative contended that August 4, 1992 was the proper effective date.

In December 1989, the Board denied service connection for a low back disorder. That decision is final in the absence of clear and unmistakable error.  38 U.S.C.A. § 7104 (West 2002).  Although the Veteran has argued that the 1989 decision was wrong.  Neither he, nor his representative has alleged that the decision involved clear and unmistakable error.

On August 4, 1992, the Veteran filed an application to reopen the claim for service connection for a low back injury.  Although the Board's May 1996, decision denied reopening of the claim, that decision was vacated by the Court.  

The Board's February 2002, decision reopened the claim for service connection for a low back disorder and granted service connection for "a spinal lipoma."

In May 2002, the RO effectuated the Board decision, granting service connection for thoracic spinal lipomas and assigning a 10 percent evaluation, effective August 4, 1992.

On July 2, 2002, the Veteran submitted a statement, wherein he disagreed with the effective date assigned for the lipoma, and asserted that prior decisions were incorrect in not noting additional low back disability.

In November 2002, the RO issued a statement of the case as to the claim for entitlement to an effective date earlier than August 4, 1992, for the award of service connection for thoracic spinal lipoma.  

In November 2002, VA informed the Veteran that if he wanted to claim error in the 1989 Board decision, he could file a motion for reconsideration with the Board; and provided him with notice of what he would need to assert in the motion.  The Veteran did not submit a substantive appeal to the claim for entitlement to an effective date earlier than August 4, 1992, for the award of service connection for a thoracic spinal lipoma, and he has not contended he perfected an appeal as to this claim.

In December 2002, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, seeking to reopen claims and establish secondary conditions, one of which was a "chronic back strain."  VA provided the Veteran with a VA examination in October 2003, wherein the examiner opined that the chronic back problems were related to service.  In the December 2003 rating decision, the RO granted service connection for a low back disorder and assigned a 30 percent evaluation, effective July 2, 2002.  The Veteran expressed disagreement with the effective date and perfected an appeal as to that issue.

Inasmuch as the November 1989 Board decision is final, the effective date for service connection for a low back disability could be no earlier than the date of the application to reopen the claim.  Nelson v. Principi, 18 Vet. App. 407, 409 (2004); see 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2011).  

It has been argued that the Board's 2002 decision constituted an implicit denial of the claim for service connection for a low back disability, and would also serve as a bar to an earlier effective date.  In Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006); the Federal Circuit held that if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  If a timely appeal is not filed, the only recourse is to file a CUE claim.  Id.; Andrews v. Nicholson, 421 F. 3d 1278 (Fed. Cir. 2005).

In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Court held that an RO's rating decision constitutes an implicit denial of a claim when the RO addresses the claim in a manner sufficient for the claimant to deduce the claim was adjudicated.  Id. at 247 (2007).  That is, a reasonably raised issue will remain pending until there is some recognition of the substance of the claim in a rating decision sufficient to inform the claimant that it was in fact adjudicated. Id. at 243.  The implicit denial doctrine specifically applies to Board decisions.  See Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010).

The Court has outlined four factors that must be considered when determining whether a claim was implicitly denied: (1) the relatedness of the claims; (2) whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied; (3) the timing of the claims; and (4) whether the claimant is represented by counsel.  Cogburn v. Shinseki, 24 Vet. App. 205, 212-14 (2010).

At the time of the February 2002 decision the Veteran was not represented by counsel.  In addition, the Board's decision seemed to attribute all of the Veteran's current back pathology to service.  It did not indicate that service connection was denied for any current back disability, and seemed to suggest the opposite.

The Board decision, on its own and when considered with the rating decision issued in May 2002, did not adequately notify the Veteran that any claim for service connection for a low back disability was implicitly denied.

As such, the February 2002 Board decision did not implicitly deny the Veteran's claim for service connection for a low back disability.  

The record, as just discussed, shows that at the time of the December 2003 decision granting service connection for a "lower spine condition," the Veteran's application to reopen had been pending since August 4, 1992.   The effective date is the latter of the date entitlement arose or August 4, 1992.  38 C.F.R. § 3.400(q).  

In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Court held that a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, and that the date the evidence is submitted or received is irrelevant when considering the effective date of an award.

Service connection was awarded on the basis of an opinion rendered in conjunction with a VA examination in October 2003.  The examiner essentially opined that a current lumbar spine disability began in service.  While the opinion was rendered after the application to reopen, the opinion indicates that entitlement arose prior to that date.

The evidence of record reflects that the Veteran's back disability began during active duty.  An October 1988 orthopedic consultation report reflects that the Veteran reported injuring his back during active duty, and that he continued to have pain in his lumbar area, which radiated down his left foot, with numbness of the left foot.  

The examiner noted tenderness throughout the entire thoracolumbar spine, and decreased appreciation of pin prick of the entire left lower extremity.  The diagnosis was lumbar radicular syndrome on the left, with CAT scan evidence of small L5-S1 disc on the left.  In addition, a November 2003 VA examiner, noting the Veteran's chronic lumbar muscular strain, found that his chronic back problems were related to the military.  As such, the Veteran's lower spine disability was incurred while on active duty; and entitlement to service connection arose at that point.  

Accordingly, the proper effective date for the grant of service connection for a lower spine disability is August 4, 1992; because the date of the application to reopen is later than the date entitlement arose.

Earlier effective date - neuropathic bladder

The Veteran also claimed entitlement to service connection for a bladder disorder on August 4, 1992.  Although the May 1996, Board decision denied that claim, the Board's decision was vacated by the Court.  

The Board's August 2003 decision, again denied entitlement to service connection for a urologic disorder, manifested by retention; but that decision has also been vacated.

At the time of the May 2009 rating decision, that granted entitlement to service connection for neuropathic bladder, the Veteran's claim had remained pending since August 4, 1992.  The proper effective date turns on when entitlement arose.  McGrath.

The evidence reflects that the Veteran began having bladder problems in service following his back injury.  A February 2007 VA examiner reviewed the Veteran's claims file and noted that there was a genitourinary consult dated in June 1988 which reported "status post injury in boot camp in 1986 with subsequent vague numbness, tingling of the left lower leg and urinary hesitancy." 

The examiner noted that this was the first acknowledgement of the bladder problem, and that he felt it to be a neurogenic bladder.  He indicated that he believed this documented the start of his urologic problems to be at the time of his back injury.  He opined that it was more likely than not that the Veteran's neuropathic bladder began at the time of this service.  As such, this evidence reflects that the Veteran's bladder disability was incurred while on active duty, and entitlement to service connection this arose upon his discharge from the military.  

Accordingly, the proper effective date for the grant of entitlement to service connection for neuropathic bladder is August 4, 1992, as the Veteran's claim was received after entitlement to service connection for the disability arose.


ORDER

The appeal of the denial of entitlement to service connection for a right shoulder disability is dismissed.

The appeal of the denial of entitlement to a disability rating in excess of 10 percent for left carpal tunnel syndrome is dismissed.

The appeal of the denial of entitlement to a disability rating in excess of 10 percent for depressive disorder is dismissed.

The appeal of the denial of entitlement to special monthly compensation on account of loss of use of a creative organ is dismissed.

Entitlement to an effective date of August 4, 1992, for the grant of service connection for a lower spine disability is granted.

Entitlement to an effective date of August 4, 1992, for the grant of service connection for a neuropathic bladder is granted.



_____________________________                _____________________________
                  Eric S. Leboff                                                     Shane A. Durkin
             Veterans Law Judge,                                             Veterans Law Judge
       Board of Veterans' Appeals                                  Board of Veterans' Appeals



______________________________________
Mark D. Hindin
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


